DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leana Levin on February 18, 2021.
The application has been amended as follows: 
Claims 17-20 have been canceled.
Claim 1, line 2, replaced “providing a first layer comprising an uncured resin material,” with - - providing a first layer of uncured resin material comprising an uncured resin, - -.
Claim 1, line 16, replaced “to the particles” with - - the upconversion phosphors - -.
Claim 1, line 18, replaced “particles” with - - upconversion phosphors - -.
Claim 6, line 4, deleted “with”.
Claim 6, line 5, after “that”, inserted - - the - -.
Claim 11, line 1, replaced “is” with - - are - -.
Claim 16, line 1, replaced “13” with - - 15 - -. 

Reasons for Allowance
Claims 1-16 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a three dimensional printing method wherein the layers of uncured resin material and print head deposited layers of upconversion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742